DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 02/28/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				19-22
Withdrawn claims: 				None
Previously cancelled claims: 		1-18 and 23-26
Newly cancelled claims:			None
Amended claims: 				19, 21, and 22
New claims: 					None
Claims currently under consideration:	19-22
Currently rejected claims:			19-22
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a method that includes administering a composition comprising glycosylated IgG and a glycan to a mammal, which is a process that is not markedly different from the naturally occurring process of administering milk or colostrum to a mammal through breastfeeding.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Also, the process claims are “drafted in a way that focuses on the product rather than the process steps” so “that there is no difference in substance from a product claim”.   For example, “claims to detecting naturally occurring cell-free fetal DNA (cffDNA) in maternal blood were held to be directed to the cffDNA, because the "existence and location of cffDNA is a natural phenomenon [and thus] identifying its presence was merely claiming the natural phenomena itself." Rapid Litig. Mgmt., 827 F.3d at 1048, 119 USPQ2d at 1374, (explaining the holding in Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 115 USPQ2d 1152 (Fed. Cir. 2015)).”
The claims are directed to a method that includes administering a composition comprising a nature-based product (i.e., glycosylated IgG and a glycan), which is not markedly different from its closest naturally-occurring counterpart.  Huang (Huang et al., Anal Bioanal Chem, vol. 409, pages 589-606) states that naturally-occurring IgG in milk is glycosylated (page 590, column 1, paragraph 1), resulting in it having glycans comprising combinations of mannose, galactose, N-Acetylglucosamine (corresponding to GlcNAc), fucose, and sialic acid (corresponding to NeuAc) (page 594, Fig. 2b).  Huang also states that “glycosylation helps to reduce the number of pathogenic infections and promotes the development of the intestinal epithelium” (page 589, column 2, paragraph 2), which implies that the administration of the naturally-occurring glycosylated IgG increases the adherence of commensal bacteria in the GI tract of a mammal due to a lower amount of pathogenic bacteria being present.  There is no indication that the glycosylated IgG and glycans in the claimed the method have any characteristics that are markedly different from the glycosylated IgG and glycans in the closest naturally-occurring method and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
The administration of the composition as recited in the claims is a natural phenomenon using natural products that would occur in nature; thus, the claims fall within judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the method or composition as broadly claimed.  For example, there is no evidence of record of a functional difference between the glycosylated IgG and glycans in the composition of the claimed method and that of their nature-based counterparts. Consequently, the claimed method and its product is the same as its closest naturally-occurring counterpart.
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared to its closest naturally-occurring counterpart. For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally-occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.
Thus, there is no evidence of record to indicate that the claimed method and its product are markedly different, structurally, chemically, functionally, than their closest naturally-occurring counterpart and is not eligible subject matter under current 35 U.S.C. 101 standards.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of the sources of glycosylated IgG in Claim 21 makes it unclear if the glycosylated IgG is purified from (a) a colostrum whey fraction, a 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (US 2006/0233781) as evidenced by Huang (Huang et al., “Quantitation of human milk proteins and their glycoforms using multiple reaction monitoring (MRM)”, 2016, Anal Bioanal Chem, vol. 409, pages 589-606).
Regarding claim 19, Pedersen teaches a method of preparing a composition comprising glycosylated IgG ([0002], [0081]) that is administered orally (corresponding to formulation as chewing gum, lozenge, food, animal feed, and breast milk substitute) ([0090]-[0091]) to a mammal (corresponding to animal and human) ([0031]).  Since naturally-occurring IgG is already glycosylated as evidenced by Huang (Huang, page 590, column 1, paragraph 1), resulting in it having glycans (Huang, page 594, Fig. 2b), and Pedersen teaches further glycosylation of the naturally-occurring IgG by monosaccharides ([0069]) and a monosaccharide in the composition itself (corresponding to glucose in the animal feed supplement [0126]), the composition of Pedersen comprises glycosylated IgG, glycans, and a monosaccharide as claimed.  Since Pedersen teaches the Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.). 
Regarding claim 20, Pedersen teaches the invention as disclosed above in claim 19, including the composition comprises glycosylated IgG ([0081]).  Since naturally-occurring IgG is already glycosylated (Huang, page 590, column 1, paragraph 1), 
Regarding claim 21, Pedersen teaches the invention as disclosed above in claim 19, including the IgG is purified (corresponding to extracted) ([0081]) from a biological fluid such as a transitional milk stream, a mature milk stream (corresponding to the inclusive term “milk”) or colostrum ([0067]).  Since IgG is a whey protein (Huang, page 590, column 1, paragraph 3), Pedersen teaches that IgG is purified from a whey fraction of a transitional milk stream, a mature milk stream, or from a colostrum fraction of milk as claimed.

Claim Rejections - 35 USC § 103
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2006/0233781) as evidenced by Huang (Huang et al., “Quantitation of human milk proteins and their glycoforms using multiple reaction monitoring (MRM)”, 2016, Anal Bioanal Chem, vol. 409, pages 589-606) as applied to claim 21 above.
Regarding claim 22, Pedersen teaches the invention as disclosed above in claim 21, including the IgG is purified (corresponding to extracted) ([0081]) from a biological fluid such as a transitional milk stream, a mature milk stream (corresponding to the inclusive term “milk”) or colostrum ([0067]).  Since IgG is a whey protein (Huang, page 590, column 1, paragraph 3), Pedersen teaches that IgG is purified from a whey fraction of a transitional milk stream, a mature milk stream, or from a colostrum fraction of milk.  

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 19 and 20 over Sonnenburg: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 19 to require the composition comprise glycosylated IgG and a glycan.  Applicant argued that Sonnenburg does not teach a composition that includes both glycosylated IgG and a glycan as its disclosed composition does not contain glycosylated IgG (Applicant’s Remarks, page 3, paragraph 10-page 4, paragraph 2).
However, the features of claims 19 and 20 are now anticipated by the disclosure of Pedersen as evidenced by Huang.  As described above, since Pedersen teaches a composition comprising glycosylated IgG ([0002], [0081]) and naturally-occurring IgG is already glycosylated (Huang, page 590, column 1, paragraph 1), resulting in it having glycans (Huang, page 594, Fig. 2b), the composition of Pedersen comprises glycosylated IgG and glycans as claimed.  Since a different prior art reference is being used to teach 

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 19 and 21 over Pedersen: Applicant’s arguments have been fully considered and are considered nonpersuasive.
Applicant amended claim 19 to require the composition comprise glycosylated IgG and a glycan.  Applicant argued that Pedersen does not teach a composition that includes both glycosylated IgG and a glycan as its disclosed composition does not contain a glycan.  Applicant noted that Pedersen also does not teach administering anything for the purpose of adherence of commensal bacteria to the mammalian gastrointestinal system as also recited in claim 19  (Applicant’s Remarks, page 4, paragraphs 7-8).
However, the features of claims 19 and 21 are still anticipated by the disclosure of Pedersen as evidenced by Huang.  As described above, since Pedersen teaches a composition comprising glycosylated IgG ([0002], [0081]) and naturally-occurring IgG is already glycosylated (Huang, page 590, column 1, paragraph 1), resulting in it having glycans (Huang, page 594, Fig. 2b), the composition of Pedersen comprises glycosylated IgG and glycans as claimed.  In response to Pedersen not teaching administering anything for the purpose of adherence of commensal bacteria to the mammalian gastrointestinal system, when a step recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Therefore, Applicant’s arguments are unpersuasive and the rejection of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 22 over Pedersen: Applicant’s arguments have been fully considered and are considered nonpersuasive.
Applicant stated that amended claim 22 depends indirectly from claim 19 and as such, requires the composition to contain glycosylated IgG and a glycan.  Applicant argued that since Pedersen is deficient in teaching a composition that contains both glycosylated IgG and a glycan and a skilled artisan would not have been led by Pedersen to modify its composition by adding a glycan (Applicant’s Remarks, page 5, paragraphs 2-4).
However, Pedersen does teach the features of claim 19 as described above with Huang serving as an evidentiary reference.  Therefore, Applicant’s arguments are unpersuasive and rejection of the claim stands as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791